EXHIBIT 10.65

CONFIDENTIAL

May 31, 2006




Cord Blood America, Inc.

9000 W.Sunset Blvd. Suite 400

Los Angeles, CA 90069







CONFIDENTIAL

LETTER AGREEMENT

Gentlemen,




This writing will serve to memorialize our understanding together. Cord Blood
America, Inc. cryogenically preserves umbilical cord blood stem cells and stores
them privately for families. (trading on the OTC Bulletin Board under the symbol
“CBAI”). CBAI desires to enhance shareholder value by exploring various growth
models and by obtaining approx. $15 million in new capital funding in order to
further implement its expansion plan.




You have further advised 1st SB that at this present time in the interests of
expediency and effectiveness in order to effect the Company’s financing
requirements you desire us to serve as a CONSULTANT and as such to use our best
efforts to expedite introductions and/or transactions concerning the formulation
of strategic alliances and business relationships and/or affiliations deemed
appropriate and in line with the Company’s business plans and objectives. In
regard to any financing, as CONSULTANT 1st SB will only act to introduce CBAI to
candidates for funding sources, with the Company having ultimate and sole
responsibility for negotiating the terms of any potential funding transaction.





--------------------------------------------------------------------------------

PAGE TWO of LETTER AGREEMENT

1st SB Partners Ltd.

May 31, 2006




As well, CBAI desires that 1st SB review the Company’s business plan.

During our engagement with the Company should the Company determine to execute a
Term Sheet/Funding Proposal (referred hereinafter as “FP”) pursuant to the
CONSULTANT services of 1st SB as contemplated hereby, then in such event CBAI
shall upon first funding on demand of 1st SB immediately issue to 1st SB (solely
at the direction of 1st SB as to designee and warrant increments) 10% (ten
percent) of the aggregate number of shares of common stock of the Company issued
and issuable in connection with the funding(s) in warrants granting one share of
CBAI’s common shares per warrant(the number to include shares to be issued or
issuable by any conversion in the funding(s)). The exercise price for each
warrant shall be equal to the effective exercise price per share paid for the
issued or issuable shares of common stock of the Company in each funding (or in
the instance of a convertible security, the conversion price or exercise price
per share of common stock on the closing date) and shall be subject to a
cashless exercise provision. Said warrants shall be neither callable nor
redeemable. Said warrants shall have a same term as the investor, and will enjoy
demand piggy-back registration rights. The number of shares of common stock
issuable upon exercise of the warrants shall be calculated by including shares
issuable upon conversion or exercise of securities issued in such funding. CBAI
will provide holder with fifteen days’ written notice of intent to file a
registration statement (other than an S-8 registration). CBAI will use its best
efforts to adopt the form of warrant provided by 1st SB, and both parties agree
that the warrant in final mutually agreed form will issue to 1stSB or at its
direction upon first funding closed.




This agreement shall be for a term of six months from the date of complete
execution by the parties hereto, unless extended by mutual agreement of the
parties hereto, or terminated for cause. Cause is defined to mean (i) willful
failure by either party hereto to perform material duties hereunder, or (ii)
engagement by either party hereto in criminal activities or regulatory
misconduct, or (iii) commission by either party hereto of any act of fraud or
bad faith in connection with this agreement.




--------------------------------------------------------------------------------

PAGE THREE of LETTER AGREEMENT

1st SB Partners Ltd.

May 31, 2006




As additional CONSULTANT’S FEE compensation for our services, the Company agrees
to pay 1st SB 6% (six percent) of gross funding as funding occurs (incl. 6% of
warrant funding). (all fees and warrants compensation in payment for
CONSULTANT’S FEE services hereunder are considered “quantum meruit” and as such
are non-assessable, non-refundable and non-accountable compensation). All fee
payments due 1st SB shall be payable at funding and on demand of 1st SB via wire
transfer instructions provided to CBAI. Delivery of the warrants shall be made
by fed/ex to our NY offices. It is also understood and agreed, that should the
Company seek to conduct a transaction with any funding source introduced by 1st
SB pursuant to this undertaking, and the Non-Disclosure Agreement (NDA) executed
by the Company and 1st SB as of May 22, 2006, then in such event, prior written
consent by 1st SB shall be required which shall contain specific terms of such
proposed transaction including compensation to be paid 1st SB, which (in the
instance of a funding transaction) shall be ratably equal (unless otherwise
agreed in writing by both parties) to the fees and compensation required by this
agreement for a period of three years from the termination date of this
Agreement.  Prior written notice of your intent to conduct any transaction with
a business source introduced to the Company by 1st SB during the applicable
three year period, and any other written notices as may be required as described
above shall be given by certified mail: Attention: Sarah R. Speno, President &
Attorney, 1st SB Partners Ltd. 1775 York Avenue NY, NY 10128.Nothing contained
in this agreement shall constitute 1st SB as an employee or agent of the
Company; it being acknowledged and agreed by the parties that 1st SB shall
perform their CONSULTANT services as an independent contractor and shall not
have the authority to obligate, commit or act on behalf of the Company in any
manner whatsoever. The Company shall make no deductions or withholdings from any
payments due to 1st SB hereunder for federal, state or local income tax purposes
and 1st SB shall be solely responsible for any taxes and other payments due on
the consideration received hereunder. The parties hereto understand and
acknowledge that 1st SB as CONSULTANT is acting only in the capacity of a
CONSULTANT and shall have no authority to enter into any commitments on CBAI’s
behalf, or to negotiate the terms of any transaction, or to hold funds or
securities in connection with a financing or perform any act which would require
CONSULTANT to become licensed as




--------------------------------------------------------------------------------

PAGE FOUR of LETTER AGREEMENT

1st SB Partners Ltd.

May 31, 2006




a securities broker or dealer. CBAI represents and warrants that all information
provided CONSULTANT pertaining to CBAI shall be true and correct and CBAI shall
hold 1st SB (and its principals and consultants) harmless from any and all
liability, expenses or claims arising from the disclosure of such information to
CONSULTANT’s funding sources. This Letter Agreement shall be binding on the
respective parties, their principals, officers and directors, agents, employees,
accountants, attorneys and consultants, affiliates, subsidiaries, successors and
permitted assigns, and may not be modified nor any provision waived except by a
written agreement signed by the parties hereto.




This Letter Agreement shall be governed pursuant to the laws of the State of New
York (without regard to conflict of laws), and any dispute that may arise
hereunder shall be subject to the jurisdiction of the federal district court,
Southern District of New York, unless the federal rule on diversity precludes
such action then, in such event, the parties consent to the jurisdiction of the
State of New York Supreme Court, NY County. Should any legal action or
proceeding arising from or relating to this agreement be brought by either party
hereto, the prevailing party shall be entitled to receive from the other party,
in addition to any other relief that may be granted, reasonable attorneys fees
and costs that may be so incurred.




In the event that on-site meetings are required in the offices of CBAI, then in
such event CBAI will pay the reasonable travel/lodging expenses (subject to
prior approval of the Company) in order for 1st SB to attend.




CONSULTANT Services to be performed by 1st SB pursuant to this Agreement, shall
be performed exclusively by Sarah R. Speno, Pres. & Attorney 1st SB. With the
exception of confidential attorney/client communications as between the Company
and its attorney, all telephone calls, conference calls, correspondence, emails,
fax transmissions, transmittal of all documents, due diligence and transaction
materials and the like, and all manner of communication engaged in by the
Company and/or attorneys or other representatives of the Company and the funding
source provided to the Company pursuant to the services of 1st SB shall
contemporaneously include Ms. Speno personally and/or as copied on all such
communication.





--------------------------------------------------------------------------------

PAGE FIVE of LETTER AGREEMENT

1st SB Partners Ltd.

May 31, 2006




This Letter Agreement together with the NDA executed by the parties hereto as of
May 22, 2006 constitute the entire agreement between the parties. Any prior
negotiations or representations not expressly set forth herein are of no force
and effect. This Letter Agreement may not be assigned by any party without the
express written consent of all the parties hereto. If any provision of this
Agreement is found by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remaining provisions will nevertheless continue in full force
and effect. The parties hereto acknowledge that each has obtained independent
legal counsel to review/approve the provisions of this Letter Agreement and the
enforceability, legality and propriety hereof.




This Letter Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Complete execution shall be effected by both parties’ signatures
below.




AS AGREED AND ACCEPTED BY:




__________________________________________

1ST SB PARTNERS LTD.

By its:




__________________________________________

PRINT  NAME of OFFICER/TITLE

Date Signed: ________________________________




__________________________________________

CORD BLOOD AMERICA, INC.

By its:




__________________________________________

PRINT  NAME of OFFICER/TITLE

Date Signed:________________________________




__________________________________________

PRINT NAME of OFFICER/TITLE

Date Signed:________________________________


